03/29/2017




               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                               January 19, 2017 Session

                       SINAN GIDER v. LYDIA HUBBELL

               Appeal from the Juvenile Court for Davidson County
           No. 20085426, PT191027, PT202082 Sheila Calloway, Judge
                     ___________________________________

                           No. M2016-00032-COA-R3-JV
                       ___________________________________


This case involves the modification of an agreed parenting plan under which the child’s
mother was the primary residential parent. After the father obtained an injunction to
prevent Mother from homeschooling the child, the mother sought to obtain sole decision-
making authority. The father then filed a petition seeking to be named primary
residential parent and sole decision maker. The juvenile court granted both of the
father’s requests and denied the mother’s request. The court also placed several
limitations on the mother’s visitation and enjoined her use of social media and from
making disparaging remarks about the father to the child or in the child’s presence. We
conclude that certain of the restrictions placed on Mother’s communications were overly
broad or vague. Accordingly, we modify the injunction the juvenile court placed on
Mother’s communications. We affirm the judgment in all other respects.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed as
                         Modified and Case Remanded

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and ANDY D. BENNETT, J., joined.

Lydia Ann Hubbell, Antioch, Tennessee, pro se appellant.

Sarah L. Reist, Nashville, Tennessee, for the appellee, Sinan Gider.
                                       OPINION

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The short-term relationship of Lydia Hubbell (“Mother”) and Sinan Gider
(“Father”) produced a child, Dilara. Shortly after Dilara’s birth, in October 2008, the
parties entered into a parenting agreement in which Mother was designated as primary
residential parent and Father had parenting time 180 days out of the year. However, the
parents did not follow the parenting plan and, instead, operated under an informal
arrangement whereby each spent substantially equal time with the child.

                A. PETITIONS TO MODIFY THE CUSTODY ARRANGEMENT

       On May 20, 2014, in the Juvenile Court for Davidson County, Tennessee, Father
filed a pleading entitled, “Petition to Establish Parenting Plan and Deny Mother’s
Request to Homeschool the Child.” In his petition, Father alleged that there had been a
material change in circumstances due to Mother’s unstable mental health, problems with
her physical health, and the condition of Mother’s home. He also alleged that
homeschooling, as proposed by Mother, was not in the child’s best interest. Father
requested that he be named primary residential parent with Mother having parenting time
two days a week or every other weekend. The same day, Father also filed a motion to
enjoin Mother from homeschooling Dilara. Mother filed an answer/counter-petition on
June 6, 2014, in which she sought sole decision-making authority for the child.

        On July 15, 2014, a magistrate judge entered an order enjoining Mother from
homeschooling the child based on concerns over Mother’s lack of organizational skills
and health. The order granted Father permission to apply to private school for the child,
and if the parties could not agree upon where to send Dilara to school, they were to return
to court for a hearing on the matter. After conducting a hearing, the magistrate entered an
order on July 21, 2014, stating that Dilara would attend a public elementary school for
which Mother was zoned.

       Subsequently, Father filed a notice of nonsuit. The magistrate dismissed Father’s
petition without prejudice but kept its orders enjoining the Mother from homeschooling
and ordering the child to attend public school in place. For her part, Mother filed a
motion requesting to proceed as plaintiff on her request for sole decision-making
authority and to homeschool the child, which was granted.

      On January 5, 2015, the magistrate judge entered an order ruling upon Mother’s
counter-petition. The magistrate kept the previous order enjoining Mother from
homeschooling in place and ordered parents to continue with joint decision-making. The

                                            2
parents were also ordered to attend a co-parenting class. Thereafter, Mother filed a
motion for rehearing with the juvenile court judge.

       On February 24, 2015, Father filed a new petition to modify and/or establish a
permanent parenting plan. Father again proposed that he be named primary residential
parent, but this time, he proposed that Mother exercise parenting time from Saturday at
3:00 p.m. until Sunday at 3:00 p.m. and on Wednesdays after school from 3:00-6:00 p.m.
This proposal represented a significant change from their prior informal parenting
arrangement. Father also requested that he be granted sole educational decision-making
authority for the child.

       Mother’s request to rehear and Father’s petition to modify and/or establish a
permanent parenting plan were combined and set for trial before a juvenile court judge.
Pending trial, the court ordered that Father would exercise parenting time during the
week and Mother would exercise parenting time every weekend from after school on
Friday to 6:00 p.m. Sunday.

                                         B. PROOF AT TRIAL

        The court held the trial over five days in April, May, and August. Prior to the
trial, under a court order, Court Appointed Special Advocates (“CASA”), the child’s
Guardian ad Litem (the “GAL”), and the Tennessee Department of Children’s Services
(“DCS”) evaluated Mother’s home. The home was found to be “inappropriate for raising
a child.” Also, during the same time period, Mother was charged with stalking Father,
and the Circuit Court of Davidson County, Tennessee entered an order of protection,
which prohibited Mother from having contact with Father or the child for one year.

       At trial, several witnesses testified, including Mother, Father, Mother’s brother,
two friends of Mother’s, the child’s kindergarten teacher, the school principal, and the
CASA volunteer1 assigned to the case. At the outset, Mother2 stipulated:

        My house is a mess. I’ve been on disability for twelve or thirteen years. I
        currently have physical health issues . . . . I have had [ ] very serious
        mental health issues with depression . . . . I’m stable now . . . [but] I will


        1
           CASA volunteers are “specially trained community volunteers who are available to be
appointed by the courts to advocate on behalf of abused and neglected children in judicial proceedings.”
In re Audrey S., 182 S.W.3d 838, 854 n.9 (Tenn. Ct. App. 2005). The juvenile court may appoint a
CASA volunteer to “conduct such investigation and make such reports and recommendations pertaining
to the welfare of a child as the court may order or direct.” Tenn. Code Ann. § 37-1-149(b)(2) (2014).
        2
         Mother represented herself throughout the trial with the exception of the final day, when she did
have counsel.
                                                    3
       agree, I have a history of mental health issues: anxiety, depression, that sort
       of thing.

       Mother went on to explain her desire to obtain sole decision-making authority,
specifically concerning the child’s education. She testified that the joint decision-making
arrangement was no longer workable because of Father’s unwillingness to communicate
with Mother. She claimed that Father was “controlling and threatening” and that she
often felt bullied by Father. Mother admitted, however, that Father is not a violent
person. Mother stated that, while she valued Father’s opinions and wanted his input, she
did not want Father dictating Mother’s home life and what she could do with the child
during her parenting time.

       According to Mother, she was the parent better equipped to make decisions in
Dilara’s best interest. She claimed more experience in meeting the needs of young
children and to have spent more time actively engaged with Dilara. Mother described
Father as not “engage[d] with Dilara to the same degree” and as not acknowledging that
Dilara had “special educational needs.”

        Throughout her testimony, Mother indicated that she sought sole decision-making
authority primarily because she still wished to homeschool Dilara. Mother called
Kimberly Schletzer, a school psychologist, to testify concerning a psychological
assessment she had performed on Dilara. According to Ms. Schletzer, Dilara was
intellectually gifted and academically advanced. Mother testified that, because she was
academically advanced, Dilara’s needs were not being met in public school. Specifically,
Mother believed that the child was bored at school and developed behavior problems as a
result.

     Mother felt that her past experience in early childhood education and particular
understanding of her child’s needs made homeschooling the best option for Dilara.
Additionally, Mother testified that, before Dilara started kindergarten, Mother personally
taught the child how to read and write at home.3 According to Mother, a flexible
homeschooling schedule would give Dilara more time to explore her talents and develop
skills.

        When questioned by Father’s counsel, Mother conceded that she had shared
details with the child about the custody case. She further admitted to discussing other
topics of a sensitive nature with the child. When asked if she believed these topics were
appropriate to discuss with a child, Mother said, “I do . . . . I don’t think there’s anything
wrong with saying that.” She testified that she did not believe there is any age too young
to talk to a child about most things.

       3
         Mother referred to teaching the child to read and write as “homeschooling,” though the child
was not yet of school age.
                                                 4
       Concerning the condition of her home, Mother conceded that “my strength isn’t
spending time on my house.” She admitted that her home was messy and described the
living environment as “minimally adequate.” However, Mother testified that the living
environment was still functional, and she felt that there were no threats to the child’s
health or safety.

       As to her health, Mother emphasized that her health problems had never prevented
her from adequately meeting Dilara’s needs, and according to Mother, she was “mentally
stronger” than she had ever been. She testified that, although her health problems kept
her from obtaining employment outside the home, she was still able to personally care for
Dilara and get her where she needed to go.

        Still, Mother testified to chronic health issues. In 2012, she suffered from a
“severe chronic fatigue episode” for eight months. She conceded that most days she was
in pain and that the stresses of litigation had led to more health problems. According to
Mother, she struggled with her health, on average, two to three days per week, and on her
worst days, she could only get out of bed for 10 or 15 minutes at a time. At times she had
to cancel plans at the last minute due to her health. She also admitted that, despite the
close distance between her home and Dilara’s school, the child was occasionally dropped
off late.

       Regarding the visitation schedule, Mother felt it should remain the same as under
the previous informal arrangement, whereby the parents enjoyed substantially equal
parenting time.

       Mother called her brother, Tod4 Missick, to testify concerning the child’s
relationship with Mother. Mr. Missick testified that Mother’s health issues did not
prevent her from meeting the child’s needs and that he had personally witnessed
Mother’s involvement in teaching Dilara to read and write. He also explained that Dilara
seemed to enjoy spending time at Mother’s home and that her needs were well met in
both parents’ homes. Though he agreed that Mother’s house was messy, he had no
concern for Dilara’s safety.

        Mother also called Karen Shearer and Kathy McGee, two friends of Mother, to
testify. Both women had known Mother for several years and testified that Mother
frequently attended church with Dilara. Ms. Shearer and Ms. McGee each testified to
teaching Dilara in Bible class and found her to be well behaved. Additionally,
Ms. Shearer stated that Dilara got along well with other children. Ms. McGee explained
that she had witnessed Mother’s positive relationship with the child, and according to

        4
           In the statements of evidence approved by the juvenile court, the first name of Mother’s brother
is spelled “Tod” by Mother and spelled “Todd” by Father.
                                                    5
Ms. McGee, Dilara was healthy and well-cared for despite Mother’s health conditions.
Ms. McGee acknowledged the cluttered condition of Mother’s home but testified that she
did not feel the home was unhealthy or unsafe. She further explained that she was
familiar with the homeschooling program that Mother sought to use and opined that “it
would be good for Dilara to be homeschooled by Mother.”

       Next, Father testified to his belief that Mother’s health had affected her ability to
care for the child. He stated that he often had to pick Dilara up from Mother’s home to
take her to school, even during Mother’s parenting time. He claimed that Mother had, on
occasion, threatened to harm herself and had also experienced anxiety attacks during her
parenting time, forcing Father to have the child picked up early.

       Father wished to be named the primary residential parent and sole decision maker
because he could provide the child with “more normalcy,” which he believed was in the
child’s best interest. He emphasized that Mother continued to share inappropriate
information and behave irresponsibly in the child’s presence. Father stated that his work
schedule was flexible, which would allow him to spend sufficient time with Dilara.
Father further asserted that the parties’ joint decision making arrangement no longer
worked, mainly because he and Mother could not agree on the homeschooling issue. He
believed that the condition of Mother’s home, her mental condition, and her
organizational skills compromised Mother’s ability to educate the child. He also
disagreed with Mother on disciplinary matters.

       Father called both the child’s kindergarten teacher and school principal to testify
concerning Dilara’s behavior at school and their interactions with Mother. Jennifer
Boyette, Dilara’s teacher, testified that Dilara struggled to behave properly in groups with
other students and would often show aggression by screaming. Ms. Boyette also stated
that Mother had, in the past, spoken to her in a degrading manner and bombarded her
with frequent emails.

       Andrea Woodard, the school principal, testified that Dilara had become aware of
the tension between her parents. Ms. Woodard explained that at school Dilara discussed
the fact that Mother had shared details of the custody battle and other sensitive topics
with Dilara. According to Ms. Woodard, Dilara exhibited a “high level of anger” and had
“physically lashed out against her peers. As a result, Ms. Woodard had several
conversations with Mother concerning inappropriate topics to discuss with children.

       Ms. Woodard opined that homeschooling was not suitable for Dilara because she
needed to be around children her own age for social and emotional development, as she
tended to struggle with such interactions. Ms. Woodard also felt that the structure of
public school benefited Dilara. She testified that her school offered programs for gifted
children and that Dilara was, at that time, permitted to attend first grade for reading.

                                             6
       Finally, Tricia Reynolds, the CASA volunteer assigned to the case, testified
concerning Mother’s home visit and Mother’s behavior. Ms. Reynolds did not believe
that Mother’s house was an appropriate environment to raise a child. She explained that
the home had three bedrooms but only the living room was actually used. The other
rooms were “stuffed” with Mother’s belongings, and trash was scattered throughout the
home. Additionally, at least one bedroom and the basement were completely
inaccessible. According to Ms. Reynolds, the living room contained one bed in which
both Mother and the child slept and occasionally did school work. She testified that she
recommended homemaker services to Mother and offered to help Mother get her home in
order, but Mother refused assistance.

       Still, Ms. Reynolds’s greatest concern was Mother’s inability to control what she
said to Dilara. She explained that Mother discussed matters with Dilara that were
inappropriate and that could have a negative psychological impact on the child.
Ms. Reynolds also testified that Mother’s behavior provoked concern that she was not
taking her medication and that it was not in the child’s best interest to remain in Mother’s
home.

                              C. JUVENILE COURT’S RULING

       On October 15, 2015, the juvenile court entered an order granting Father’s
petition. After noting that the parties had stipulated that there had been a material change
of circumstance, the court addressed the applicable statutory, best interest factors. Based
on its analysis of the child’s best interest, the court determined that Father should be
designated primary residential parent and have sole decision-making authority.

       The juvenile court ordered several restrictions on Mother’s visitation, including:
(1) subjecting Mother’s parenting time to the terms of the order of protection; (2)
requiring, initially, therapeutic visitation with a “certified moderator”; and (3)
conditioning unsupervised visits on Mother completing two months of therapeutic visits
and a determination by the agency conducting the therapeutic visits that Mother was
ready for unsupervised visits. Once unsupervised visits commenced, the order provided
that the visits could not be overnight until the condition of Mother’s home was
significantly improved. The court also ordered the CASA volunteer and the GAL to
remain on the case through January 2016 and to assist Mother “in getting to where she
needs to be.”

       Finally, the court enjoined Mother from referencing Father on social media or
making disparaging remarks about Father to the child or to others if in the child’s
presence. Mother was further enjoined from discussing the custody proceedings and
other “adult-only issues,” with the child.


                                             7
        Thereafter, Mother filed a motion entitled, “Motion for Reconsideration and
Clarification.” The juvenile court granted the motion and clarified that its prior order was
a final order and as such was appealable. The court also admonished Mother regarding
social media postings regarding either Dilara or Father.

                                            II. ANALYSIS

       Mother, acting pro se on appeal, argues that the juvenile court erred in modifying
the parties’ parenting agreement by naming Father the primary residential parent and by
granting Father sole decision-making authority. Mother also argues that the juvenile
court improperly restricted her visitation and improperly placed restrictions on her
communications. We consider each of these issues in turn.

                                     A. STANDARD OF REVIEW

        As we have often noted, “[c]ustody and visitation determinations often hinge on
subtle factors.” Gaskill v. Gaskill, 936 S.W.2d 626, 631 (Tenn. Ct. App. 1996).
Consequently, we “are reluctant to second-guess a trial court’s decisions” on such
matters. Id. We review the trial court’s factual findings de novo on the record, with a
presumption of correctness, unless the evidence preponderates otherwise. Tenn. R. App.
P. 13(d); Armbrister v. Armbrister, 414 S.W.3d 685, 692-93 (Tenn. 2013). We review
the trial court’s conclusions of law de novo with no presumption of correctness. Tenn. R.
App. P. 13(d).

                         B. MODIFICATION OF PARENTING AGREEMENT

       The juvenile court granted Father’s request to modify the parenting agreement to
name him the primary residential parent and also named Father the sole decision maker.
Each of these issues falls under the umbrella of custody modification.5 See Colley v.
Colley, No. M2014-02495-COA-R3-CV, 2016 WL 3633376, at *10 (Tenn. Ct. App. June
28, 2016), perm. app. denied, (Nov. 17, 2016) (analyzing a parent’s request for sole
decision-making authority under the material change analysis).

      Tennessee Code Annotated § 36-6-101 addresses custody determinations and
modifications. Regarding requests for a change of custody, the statute provides as
follows:


       5
          Mother erroneously frames her argument, in part, by focusing on the injunction preventing her
from homeschooling the child, which was contained in a 2014 order not before this Court. In the October
2015 order—the order that Mother has appealed—the juvenile court modified the parenting agreement to
make Father the sole decision maker. Because the parties’ only dispute with regards to decision making
involves the child’s education, we interpret Mother’s argument as an additional objection to the court’s
modification of the custody arrangement.
                                                   8
       If the issue before the court is a modification of the court’s prior decree
       pertaining to custody, the petitioner must prove by a preponderance of the
       evidence a material change in circumstance. A material change of
       circumstance does not require a showing of a substantial risk of harm to the
       child. A material change of circumstance may include, but is not limited
       to, failures to adhere to the parenting plan or an order of custody and
       visitation or circumstances that make the parenting plan no longer in the
       best interest of the child.

Tenn. Code Ann. § 36-6-101(a)(2)(B) (Supp. 2016). Thus, the threshold issue in
considering a petition to modify the parties’ parenting arrangement is whether a material
change in circumstance has occurred. Caldwell v. Hill, 250 S.W.3d 865, 869 (Tenn. Ct.
App. 2007).

       Only if a material change in circumstance has occurred do we consider whether a
modification is in the child’s best interest. Armbrister, 414 S.W.3d at 705. “The
determinations of whether a material change of circumstances has occurred and where the
best interests of the child lie are factual questions.” In re T.C.D., 261 S.W.3d 734, 742
(Tenn. Ct. App. 2007). Decisions on questions related to custody and visitation should be
directed towards promoting the children’s best interests by placing them in an
environment that will best serve their physical and emotional needs. Shofner v. Shofner,
181 S.W.3d 703, 716 (Tenn. Ct. App. 2004); Gaskill, 936 S.W.2d at 630.

        The parent requesting a change in the primary residential parent has the burden of
proving the threshold issue of a material change in circumstance by a preponderance of
the evidence. Tenn. Code Ann. § 36-6-101(a)(2)(B). But, in the case before us, both
parties stipulated that a material change had occurred, and Mother does not contest the
juvenile court’s finding of a material change in circumstances. Instead, Mother argues
that the court erred in determining the child’s best interest.

       In determining a child’s best interest, courts must consider a non-exclusive list of
factors found at Tennessee Code Annotated § 36-6-106(a).6 Tenn. Code Ann. §§ 36-6-
       6
           The court shall consider all relevant factors applicable to the case, including:

                (1) The strength, nature, and stability of the child’s relationship with each parent,
       including whether one (1) parent has performed the majority of parenting responsibilities
       relating to the daily needs of the child;
                (2) Each parent’s or caregiver’s past and potential for future performance of
       parenting responsibilities, including the willingness and ability of each of the parents and
       caregivers to facilitate and encourage a close and continuing parent-child relationship
       between the child and both of the child’s parents, consistent with the best interest of the
       child. In determining the willingness of each of the parents and caregivers to facilitate
       and encourage a close and continuing parent-child relationship between the child and
       both of the child’s parents, the court shall consider the likelihood of each parent and
                                                       9
404(b), -405(a) (2014). The best interest analysis is a “particularly fact-intensive
process.” McEvoy v. Brewer, No. M2001-02054-COA-R3-CV, 2003 WL 22794521, at
*5 (Tenn. Ct. App. Nov. 25, 2003). Under the analysis, the trial court must determine
which parent is “comparatively more fit than the other to be the custodial parent.” Id.

      Here, the juvenile court found several of the statutory factors favored Father over
Mother:

       36-6-106(a)(2): Each parent’s past and potential for future performance of
       parenting responsibilities, including the willingness and ability of each of
       the parents to facilitate and encourage a close and continuing parent-child
       relationship between the child and both of the child’s parents . . . .



       caregiver to honor and facilitate court ordered parenting arrangements and rights, and the
       court shall further consider any history of either parent or any caregiver denying
       parenting time to either parent in violation of a court order;
                 (3) Refusal to attend a court ordered parent education seminar may be considered
       by the court as a lack of good faith effort in these proceedings;
                 (4) The disposition of each parent to provide the child with food, clothing,
       medical care, education and other necessary care;
                 (5) The degree to which a parent has been the primary caregiver, defined as the
       parent who has taken the greater responsibility for performing parental responsibilities;
                 (6) The love, affection, and emotional ties existing between each parent and the
       child;
                 (7) The emotional needs and developmental level of the child;
                 (8) The moral, physical, mental and emotional fitness of each parent as it relates
       to their ability to parent the child. . . . ;
                 (9) The child’s interaction and interrelationships with siblings, other relatives and
       step-relatives, and mentors, as well as the child’s involvement with the child’s physical
       surroundings, school, or other significant activities;
                 (10) The importance of continuity in the child’s life and the length of time the
       child has lived in a stable, satisfactory environment;
                 (11) Evidence of physical or emotional abuse to the child, to the other parent or
       to any other person. The court shall, where appropriate, refer any issues of abuse to
       juvenile court for further proceedings;
                 (12) The character and behavior of any other person who resides in or frequents
       the home of a parent and such person’s interactions with the child;
                 (13) The reasonable preference of the child if twelve (12) years of age or
       older. . . . ;
                 (14) Each parent’s employment schedule, and the court may make
       accommodations consistent with those schedules; and
                 (15) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-6-106(a) (2014).


                                                    10
        The Court finds that this factor favors Father. Throughout the
pendency of this case, it has been clear that the Mother has continuously
failed to follow through on court orders. Additionally, Mother was charged
with stalking and an order of protection was granted against her. Further,
Mother stated in her testimony on several different occasions that if she had
researched and had decided upon something, then Father had to agree with
her. There was not room for Mother to agree with Father because,
according to the Mother, Father didn’t do the same amount of research . . . .
According to Mother, this meant that Father was wrong . . . . Mother is not
as willing and able to facilitate and encourage a close relationship with the
child and the Father.

       ....

36-6-106(a)(4): The disposition of each parent to provide the child with
food, clothing, medical care, education and other necessary care.

       The court finds that this factor favors the Father. The court does not
want to make a ruling based on the Mother’s disability. However[,] the
Mother did testify that when she is sick, . . . it is difficult when the child is
with her. The child has to stay in the bed with Mother and do her
homeschooling [ ] in bed. Mother has also had a lot of car issues. Also,
Father has a stable job and has shown that he can provide for the child on a
more stable basis.

       ....

36-6-106(a)(8): The moral, physical, mental and emotional fitness of each
parent as it relates to their ability to parent the child.

       The Court finds that this factor favors the Father as well. The Court
believes that Mother does have some mental health issues that need to be
actively treated. There has been some testimony as to whether or not
Mother believes that she has mental health issues or whether she follows
the recommendations of providers. The Court believes that the Mother
needs to follow these instructions more closely.

       ....

36-6-106(a)(10): The importance of continuity in the child’s life and length
of time the child has lived in a stable, satisfactory environment.


                                       11
              The Court finds that this factor [ ] slightly [favors] Father due to the
       issues and concerns [with] the Mother’s house based on the accounts of
       both [DCS] and CASA. The Mother’s current living arrangement is not
       satisfactory for a child.

              ....

       36-6-106(a)(15): Any other factors deemed relevant by the court.

             Based on the recommendations of CASA, and based on the
       arguments by the Guardian Ad Litem, the Court believes that Father has
       shown that he is in a better position to be more stable and to more
       adequately care for the child at this time.

       Despite these findings, the juvenile court noted that the child had a strong
relationship with both parents and that there was “no question that both parties absolutely
love and adore the child . . . and want the best for her.” The court did not find any of the
best interest factors weighed in favor of Mother.

       Unsurprisingly, Mother takes the position that the court erroneously weighed the
above factors in Father’s favor. According to Mother, Factor 2 should not favor Father
because she never kept Father from seeing Dilara, and in fact, she sought to keep in place
the agreement allowing the parties to enjoy essentially equal parenting time. Factor 2
concerns

       [e]ach parent’s . . . past and potential for future performance of parenting
       responsibilities, including the willingness and ability of each of the parents
       . . . to facilitate and encourage a close and continuing parent-child
       relationship between the child and both of the child’s parents, consistent
       with the best interest of the child. . . . [T]he court shall consider the
       likelihood of each parent . . . to honor and facilitate court ordered parenting
       arrangements and rights, and the court shall further consider any history of
       either parent . . . denying parenting time to either parent in violation of a
       court order[.]

Tenn. Code Ann. § 36-6-106(a)(2).

       We disagree with Mother’s assessment. The juvenile court properly considered
Mother’s unwillingness to cooperate with Father in making educational decisions and her
history of disregarding orders of the court. The evidence also demonstrates that Mother
continued to share inappropriate information with the child concerning the parents’
relationship and the details of the custody dispute. We, therefore, agree with the juvenile
court’s finding that Factor 2 favored Father over Mother.
                                             12
        Mother also argues that the court should not have credited Father under Factor 8,
which concerns the moral, physical, mental, and emotional fitness of each parent as it
relates to their ability to parent the child. Id. § 36-6-106(a)(8). Though she admitted to
having physical and mental health issues, Mother contends that her health has never
affected her ability to parent Dilara. In fact, Mother suggests that her disability has the
positive effect of allowing her to spend more time at home with the child.

       The juvenile court found otherwise, and the evidence does not preponderate
against such a finding. By her own admission, Mother’s chronic fatigue episodes often
left her unable to get out of bed in the mornings. Mother’s mental instability was
evidenced by the condition of her home7 and her refusal to acknowledge the
inappropriate nature of her discussions with the child. The record also demonstrates that
Mother made a habit of sending Father inappropriate and occasionally threatening
emails.8 Further, the CASA volunteer testified that Mother’s behavior “provoked
concern that she may not be taking her medications.”

        Nonetheless, Mother contends that the court failed to consider that she has equally
provided for Dilara’s needs in the past, her status as the child’s primary caregiver, and the
child’s relationships with Mother’s family and church friends. While recognizing that
Dilara has a strong bond with Mother and has primarily resided with Mother, the
evidence does not preponderate against the juvenile court’s finding that Father has
demonstrated a greater willingness to support the child’s relationship with both parents.
The factors Mother describes, while important, do not outweigh the considerations
discussed above, particularly the unsuitability of Mother’s home and her apparent
inability or unwillingness to control the content of her conversations with the child.

      Thus, from our review of the record, the evidence does not preponderate against
the court’s factual findings, and we discern no error in the weighing of the statutory

        7
          Mother argues that the trial court erroneously faulted her for the “undesirable” condition of her
home. While agreeing that the state of her home is not ideal, Mother asserts that it is “minimally
adequate.” We note the opinions stated by Mother’s witnesses that the condition of the home was not
unsafe or unhealthy, but just because a home is not detrimental to a child’s health does not necessarily
mean it is adequate for raising a child. The photographs of Mother’s home in the record together with the
testimony of the CASA volunteer and Father amply support the juvenile court’s finding that Mother’s
home was not suitable for raising a child.
        8
            For example, in February 2015, Mother sent Father an email stating as follows:

        For the past few days, since you have been holding Dilara hostage, I have been kind of
        fantasizing about sitting on your chest and punching you in the face over and over and
        over again . . . [but] I will not lay a hand on you. This is much better than wanting you
        dead like I did 2 ½ years ago. If I have any true violent urges, I will go on medication
        before I act on them.
                                                     13
factors. And as the parents were unable to exercise joint decision making, it was also in
the child’s best interest to grant Father sole decision-making authority. See Tenn. Code
Ann. § 36-6-407(b)(2) (2014) (“The court shall order sole decision-making to one (1)
parent when it finds that . . . [b]oth parents are opposed to mutual decision making.”);
Duke v. Duke, No. M2013-00624-COA-R3-CV, 2014 WL 4966902, at *24 (Tenn. Ct.
App. Oct. 3, 2014).

                       C. RESTRICTIONS ON MOTHER’S VISITATION

        Next, Mother challenges the juvenile court’s decision to limit her visitation with
the child. As outlined above, the court placed several restrictions on Mother’s visitation,
gradually transitioning from supervised to unsupervised visits and allowing increased
parenting time only after Mother improved the condition of her home. Mother argues
that the court did not make sufficient factual findings to justify these restrictions.

        This Court has previously discussed the process a trial court must follow before it
limits, suspends, or terminates a non-custodial parent’s visitation:

       First, the trial court must make a specific finding, based on definite
       evidence, that visitation would cause harm to the child. Eldridge [v.
       Eldridge], 42 S.W.3d [82,] 85 [(Tenn. 2001)]. After making this finding,
       the trial court must then determine the least restrictive visitation plan as
       available and practical. Bueno [v. Todd], [No. W2005-02164-COA-R3-
       CV,] 2006 WL 2106006 at *6 [(Tenn. Ct. App. July 31, 2006)]. In
       determining the least restrictive visitation plan, the trial court must make
       specific findings, based on definite evidence, that any less restrictive
       visitation would be harmful to the child. Id. The burden of proof on both
       the issue of harm and the least restrictive visitation plan, is on the party
       seeking to restrict visitation. Id. In making these determinations, the trial
       court must bear in mind that “it is the public policy of the state of
       Tennessee that courts shall grant parenting time with the non-custodial
       parent unless visitation will harm the child.” Kershaw v. Kershaw,
       No. M2009-00151-COA-R3-CV[, 2009 WL 4039262, at *3] (Tenn. Ct.
       App. November 20, 2009) (emphasis added).

Rudd v. Rudd, No. W2009-00251-COA-R3-CV, 2009 WL 4642582, at *7 (Tenn. Ct.
App. Dec. 9, 2009)

       In his brief, Father concedes that the juvenile court’s order did not meet the
standard of specificity summarized in Rudd v. Rudd. Still, Father contends that the
court’s factual findings combined with the statements of the evidence in the record
clearly support the decision to limit Mother’s visitation. We agree. The record and the
juvenile court’s findings support the conclusion that Mother’s unrestricted visitation
                                           14
would cause harm to the child and that the limitations ordered by the court are the least
restrictive visitation plan available and practical.

       After the evaluation performed on Mother’s home by DCS, CASA, and the GAL,
the house was found to be “inappropriate for raising a child.” Additionally, the CASA
volunteer testified that Mother’s discussion of inappropriate topics with Dilara could
have a negative psychological impact on the child. In fact, the child’s teacher and
principal attributed the child’s behavior problems at school to Mother’s actions.

       Moreover, the limitations placed on Mother’s visitation were the least restrictive
option for several reasons. First, ordering supervised visitation was necessary because
the order of protection entered against Mother, which was still in place at the time the
juvenile court’s order was entered, prevented her from having contact with the child.
Supervised visitation was also appropriate, at least for a time, due to Mother’s apparent
mental instability and her practice of discussing the custody dispute and other sensitive
topics with the child. Finally, placing limitations on the amount of time the child spent in
Mother’s home was also necessary until Mother could demonstrate that she improved the
home’s condition. We further note that these limitations on Mother’s visitation were not
permanent. After two months of therapeutic, supervised visits, Mother would be
permitted to exercise unsupervised visitation, which could become overnight visits when
she improved the condition of her home.

                      D. RESTRICTIONS ON MOTHER’S COMMUNICATIONS

        Mother next argues that the juvenile court improperly restricted her
communications with her daughter and her online communications. The court’s order
restricted Mother’s use of social media and enjoined her from making disparaging
remarks about Father to the child or in the child’s presence or discussing the custody
proceedings with the child.9 Mother appears to argue that the injunction violates both the
United States Constitution and the Tennessee Constitution as an impermissible prior
restraint on speech.

        This Court succinctly explained prior restraints in In re Conservatorship of Turner
as follows:

        An impermissible “prior restraint” exists when the exercise of First
        Amendment rights depends upon prior approval of public officials. Deja
        Vu of Nashville, Inc. v. Metro. Gov’t of Nashville and Davidson Cnty., 274
F.3d 377, 400 (6th Cir. 2001), cert. denied[,] 535 U.S. 1073, 122 S. Ct.
9
          We also briefly address Mother’s argument that Father’s counsel should be sanctioned for
requesting such an injunction. As Father points out, Mother failed to state any legal ground by which it
would be appropriate for this Court to issue sanctions. Accordingly, we decline to do so.
                                                  15
       1952, 152 L. Ed. 2d 855 (2002). A system creating prior restraints bears a
       heavy presumption against its constitutional validity. Id. (citing Freedman
       v. Maryland, 380 U.S. 51, 85 S. Ct. 734, 13 L. Ed. 2d 649 (1965)). In the
       context of protected speech, “‘prior restraint’ is a label used in
       constitutional law to describe administrative or judicial orders that forbid a
       communication when issued in advance of the time that the communication
       is to occur: Governmental action constitutes a prior restraint when it is
       directed to suppressing speech because of its content before the speech is
       communicated.” 2 J. Thomas McCarthy, Rights of Publicity and Privacy §
       11:24 Injunctions–Prior Restraint Rule (2d ed.). Accordingly, the First
       Amendment of the United States Constitution, and Article I, Section 19 of
       the Tennessee Constitution, provide broad protections to prevent the
       abridgment of a person’s right to freedom of speech. These protections
       require the application of strict scrutiny review when a court is presented
       with the question of whether a person’s fundamental rights, such as
       freedom of speech, have been infringed. See generally San Antonio Indep.
       School Dist. v. Rodriguez, 411 U.S. 1, 16, 93 S. Ct. 1278, 36 L. Ed. 2d 16
       (1973). Strict scrutiny requires that the restraint on speech be “narrowly
       tailored to serve a compelling governmental interest.” Pleasant Grove City,
       Utah v. Summum, 555 U.S. 460, 469, 129 S. Ct. 1125, 172 L. Ed. 2d 853
       (2009).

In re Conservatorship of Turner, No. M2013-01665-COA-R3-CV, 2014 WL 1901115, at
*8 (Tenn. Ct. App. May 9, 2014).

       Here, the juvenile court’s order is clearly a prior restraint. Specifically, the case
involves prior restraint on a parent’s speech in the context of a child custody dispute.
Though we have uncovered no Tennessee cases directly on point, we are guided by the
decisions of our sister states. In cases such as this one, the danger of physical or
emotional harm to the child must be balanced against the parent’s First Amendment
rights. Baskin v. Hale, 787 S.E.2d 785, 791 (Ga. Ct. App. 2016), cert. denied, (Jan. 17,
2017); see also In re T.T., 779 N.W.2d 602, 620 (Neb. Ct. App. 2009). In doing so,
courts must consider whether the activity restrained poses a “clear and present danger or
a serious and imminent threat to a protected competing interest.” In re R.J.M.B., 133 So.
3d 335, 343 (Miss. 2013) (quoting United States v. Brown, 218 F.3d 415, 425 (5th Cir.
2000)) (internal quotations omitted).

       In this case, the juvenile court restricted certain types of communications about
Father and prohibited Mother from discussing certain topics with or in the presence of the
child. Specifically, the order restricted Mother from referencing Father “at all on social
media” or making disparaging remarks about Father on social media. The order also
provided as follows:

                                            16
       Mother is enjoined from having any conversations with the child about the
       court proceedings or about topics which are adult-only issues . . . .

       . . . Mother is enjoined from making any disparaging remarks about Father
       to the child or in the presence of the child . . . .

      As discussed above, Mother’s conversations with the child were unquestionably
harmful, as were Mother’s social media posts. By her own admission, Mother often
posted the details of the parties’ custody dispute on social media for the purpose of
communicating with Father. She testified:

       [Father will] talk about me but he won’t talk to me. And he said he doesn’t
       want to read my emails. He’s told [his attorney] not to read my emails. I
       put stuff on Facebook and make it public just so he’ll see it because I know
       . . . they’ll read my Facebook posts. So they can know how I’m feeling.

Mother also posted disparaging remarks about Father online, occasionally referring to
him as “Dilara’s father” and “my Turkish enemy.” For example, while the custody
proceedings were still ongoing, Mother posted several negative and unsubstantiated
claims about Father’s character, such as her post in December 2014, which stated:

       Getting kind of excited about court on Monday. It will be very interesting
       to see how [Father] reacts to my questions when he can’t get away or
       threaten to call the police and have me arrested because I want to talk to
       him about Dilara. I hope the Court puts an end to this madness.

       In imposing the injunction at issue, the juvenile court’s focus was clearly on
protecting the interests of the child. Here, the evidence does not preponderate against the
juvenile court’s findings that the certain of Mother’s communications were not in the
child’s best interest or harmful to the child.

       Under these facts, it is entirely proper for the juvenile court to restrict Mother from
making disparaging and clearly defamatory remarks about Father online or to the child or
in the presence of the child. See In re T.R., 556 N.E.2d 439, 454 (Ohio 1990) (“[A]
juvenile court, which is not presumptively open, has the power to control extrajudicial
comments by the litigants, provided the restrictions are consistent with [constitutional
standards].”); In re Conservatorship of Turner, 2014 WL 1901115, at *20 (holding that
defamatory speech may be enjoined if narrowly tailored to limit the prohibited speech to
that which has been determined to be false). Such remarks are “not worthy of
constitutional protection.” See Gertz v. Robert Welch, Inc., 418 U.S. 323, 340 (1974).
And we conclude that the restrictions placed on Mother in this regard do not unduly
burden constitutionally protected speech. See In re Brianna B., 785 A.2d 1189, 1195
(Conn. App. Ct. 2001) (concluding a confidentiality order did not violate adoptive
                                              17
mother’s right to free speech where the trial court “did not absolutely bar any discussion
of the proceedings, permitting the petitioner to discuss the proceedings with a child
advocate or her legislative representative.”) In light of their adverse effect on Dilara, the
record also supports restricting Mother’s communication to the child about the court
proceedings and other topics specifically identified in the order. The demonstrated harm
outweighs Mother’s free speech rights.

       Nonetheless, we conclude certain of the restrictions placed on Mother’s
communications were overbroad or vague. The prohibition against any mention of
Father by Mother on social media would prohibit even the most benign reference to
Father. And the prohibition against Mother discussing “adult-only issues” with her child
leaves a reasonable basis for doubt as to what topics, beyond those specifically mentioned
in the order, Mother may not discuss. Consequently, we modify the juvenile court’s
injunction to remove the prohibitions against 1) any reference by Mother to “Father at all
on social media” or 2) discussions of “adult-only issues” beyond those topics specifically
referenced in the injunction. Our ruling, however, does not preclude the juvenile court
from expanding its injunction in the future to cover additional topics provided the
restraints on Mother are supported by adequate factual findings and are narrowly tailored
to limit the prohibited speech.

                                     III. CONCLUSION

       In light of the foregoing, we conclude that the juvenile court did not err in naming
Father the primary residential parent and sole decision maker. Although the juvenile
court’s order lacked specificity, in the unique circumstances of this case and based on our
review of the record, the limits placed on Mother’s visitation were appropriate. We also
conclude that the prohibitions against any reference by Mother to Father on social media
and discussing “adult-only issues” with the child were overly broad or vague. However,
the restrictions placed on Mother’s communications were appropriate in all other
respects. We, therefore, affirm the decision of the juvenile court as modified.



                                                  _________________________________
                                                  W. NEAL MCBRAYER, JUDGE




                                             18